No useful purpose would be served by writing at length, a dissenting opinion. The *Page 402 
law as applied to the stipulated facts has been announced by a majority of the court and is, therefore, the law of the case.
The statute here for construction is by no means harmonious, but is inharmonious and inconsistent. Possibly it may be clarified at the next session of the legislature. However, I cannot place the same construction upon the statute that has been placed thereon in the majority opinion. In short, it is held that the brining of the cherries is agricultural labor; therefore exempted employment, while the dehydrating of apples is not exempted agricultural labor, but is covered by the employment compensation law.
If the company is liable in one instance, it is liable in the other, or the contrary is true.